IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 164 WAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
RONALD LEE DOUGALEWICZ JR.,                 :
                                            :
                    Petitioner              :

COMMONWEALTH OF PENNSYLVANIA,               : No. 165 WAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
RONALD LEE DOUGALEWICZ, JR.,                :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2015, the Petition for Allowance of Appeal

is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, condensed for brevity, are:


      (1)    Did the Superior Court err when it ruled that suppression was not a
             remedy available to the Court when stored electronic
             communications are seized pursuant to an illegally issued warrant?
(2)   Did the Court err in ruling that the search and seizure of stored
      electronic communications pursuant to an illegally issued search
      warrant for evidence located outside of the jurisdiction of the
      Commonwealth of Pennsylvania did not rise to the level of a
      constitutional violation of the individual's privacy rights as
      guaranteed by Article I, Section 8 of the Pennsylvania Constitution
      or the Fourth Amendment to the United States Constitution?




                [164 WAL 2015 and 165 WAL 2015] - 2